             Case 1:19-cv-00719-DAD-EPG Document 39 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    LEROY MAYFIELD,                                          Case No. 1:19-cv-00719-DAD-EPG

12                     Plaintiff,
                                                               ORDER RE: STIPULATED REQUEST FOR
13              v.                                             DISMISSAL AS TO DEFENDANT
                                                               ZIMMER BIO, INC. WITH PREJUDICE
14    ZIMMER BIO, INC., et al.,

15                     Defendants.                             (ECF No. 37)

16

17            Plaintiff, Leroy Mayfield, and Defendant Zimmer Bio, Inc.1 have filed a stipulation to

18    dismiss with prejudice all claims against Zimmer Bio, Inc. (ECF No. 45.) Pursuant to the

19    stipulation, the case against Zimmer Bio, Inc. has ended and the case is dismissed with

20    prejudice only as to Zimmer Bio, Inc. See Fed. R. Civ. P. 41(a)(1); Wilson v. City of San Jose,

21    111 F.3d 688, 692 (9th Cir. 1997).

22
     IT IS SO ORDERED.
23

24         Dated:    June 16, 2020                                    /s/
                                                             UNITED STATES MAGISTRATE JUDGE
25

26
27
       1
        The stipulation of dismissal indicates that Zimmer Biomet, Inc. was erroneously sued as Zimmer Bio, Inc.
28     (ECF No. 37, at 1).
     Case 1:19-cv-00719-DAD-EPG Document 39 Filed 06/17/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
